UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6764



ANTHONY ERNEST MARSHALL,

                                              Plaintiff - Appellant,

          versus


KAY BANKS, Western State Hospital Social Work-
er; SUPERINTENDENT HARDING; DOCTOR GARDELLA;
DEBBIE ARMSTRONG, Head Nurse; DEBBIE THOMPSON,
Nurse; NURSE SUSAN; HOSPITAL POLICE; RANDI
ERCO, Hospital Advocate,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-97-610-R)


Submitted:   October 30, 1998          Decided:     November 13, 1998


Before HAMILTON and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Ernest Marshall, Appellant Pro Se. Jane D. Hickey, Rita R.
Woltz, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Vir-
ginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Marshall v. Banks, No. CA-97-610-R (W.D. Va. May 8, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2